Case: 20-30344     Document: 00515847428         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       May 4, 2021
                                  No. 20-30344
                                                                     Lyle W. Cayce
                                                                          Clerk
   Carson Wayne Thomas,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc, Secretary of the Louisiana Department of Safety and
   Corrections,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-496


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Carson Wayne Thomas, Louisiana prisoner # 392537, moves for leave
   to proceed in forma pauperis (IFP) on appeal from the dismissal of his 42
   U.S.C. § 1983 complaint for failure to state a claim upon which relief could
   be granted. See Fed. R. Civ. P. 12(b)(6). In his complaint, Thomas


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30344       Document: 00515847428          Page: 2     Date Filed: 05/04/2021




                                     No. 20-30344


   asserted that his due process rights were violated because he had a liberty
   interest in consideration for “geriatric parole” under “Act 790” and his
   parole hearing was cancelled and not rescheduled.            The district court
   determined that, under the law in effect when Thomas committed armed
   robbery, he was never eligible for geriatric parole and had to serve 85 percent
   of the sentence imposed before becoming eligible.
            By moving to appeal IFP, Thomas challenges the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). His IFP request “must be directed solely
   to the trial court’s reasons for the certification decision,” id., and our inquiry
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citation omitted). We may dismiss
   the appeal if it is apparent that it would be meritless. Baugh, 117 F.3d at 202
   n.24; see 5th Cir. R. 42.2.
            Thomas’s counseled brief inadequately addresses the district court’s
   conclusion that he failed to state a claim upon which relief could be granted
   because his armed robbery conviction precluded eligibility for the parole he
   sought. See Fed. R. App. P. 28(a)(8)(A). We deem issues not adequately
   briefed to be abandoned. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
   F.2d 744, 748 (5th Cir. 1987); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir.
   1986).
            Even so, Thomas is unable to demonstrate a nonfrivolous appellate
   issue. A parole system by itself “does not give rise to a constitutionally
   protected liberty interest in parole release.” Board of Pardons v. Allen, 482
   U.S. 369, 373 (1987). Our unpublished authority, which we find persuasive,
   see Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006), holds that
   Louisiana prisoners do not have a liberty interest in parole that is protected




                                           2
Case: 20-30344     Document: 00515847428          Page: 3   Date Filed: 05/04/2021




                                   No. 20-30344


   by the Due Process Clause, see Bastida v. LeBlanc, 372 F. App’x 443, 444 (5th
   Cir. 2010); Stevenson v. Louisiana Bd. of Parole, No. 01-30252, 2001 WL
   872887 at *1-2 (5th Cir. July 11, 2001) (unpublished).
          Because Thomas fails to show that his appeal involves any
   nonfrivolous issue, his motion for leave to proceed IFP is DENIED, and this
   appeal is DISMISSED as frivolous. See Howard, 707 F.2d at 220; Baugh,
   117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                         3